NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AMBASE CORPORATION
AND CARTERET BANCORP, INC.,
Plaintiffs-Cross Appellan,ts,

AND

FEDERAL DEPOSIT INSURANCE CORPORATION,
Plaintiff- C ross Appellant,

V.

UNITED STATES,
Defendant-Appellant.

2012-5047, -5048, -5049

Appeals from the United States Court of Federal
Claims in case no. 93-CV-531, Senior Judge Lore_n A.
Smith.

ON MOTION

ORDER

The United States moves without opposition for a 14-
day extension of time, until August 13, 2012, to file its
brief due to settlement negotiations

AMBASE CORP V. US 2

Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

FOR THE COURT

AUG 0 l 3m /S/ Jan H@rbaly
Date Jan Horbaly

Clerk

cc=: Charles J. Cooper, Esq.
John l\/I. Dorsey, Ill, Esq.
Jeanne E. Davidson, Esq.

s21

D
u.s..~.@un’r’l'z£m»ae ma
.'l'HEI-`EDERAL C!RCUIT

AUG 072012

JAN HOHBALY
C|.EHK